DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of the Claims
Claims 1, 3 and 5-14 are pending in the application.  Claims 10-13 are withdrawn from consideration due to Applicant’s elections.  Claims 2 and 4 have been canceled.
The amendments to claims 1 and 14, filed on 12/21/2021, have been entered in the above-identified application.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muncrief (US Patent No. 5,057,168) in view of Davis (US PGPUB 2011/0135900), further in view of Clark et al. (US 2013/0327705 A1).

Regarding claims 1, 3 and 6, Muncrief teaches a low density thermal insulation batt that includes binder fibers, insulative fibers and short stilt fibers (see Abstract).  Muncrief teaches that the preferred binder fiber is a polyester fiber and that the binder fibers have a length in the range of 0.5 inch to 2.0 inches (cols. 4-5 lines 59-3, and claim 1) (staples of fibers as claimed).  Muncrief teaches that the insulative fiber(s) can be selected from (among others) natural fibers (carpet fibers as claimed) (see cols. 3-4 lines 64-4).  The examiner notes that the disclosed fibers would vary in flame retardant capability and would also have different melting points as claimed.  Muncrief teaches that the proportion of an insulative fiber added to the blender-opener can vary as desired and typically is in the range of 0% to 95% by weight (col. 4 lines 1-4).  The insulative fibers used in the practice of the invention are 0.5 inches or longer, and are typically in the range of 0.5 inch to 1.5 inches long (col. 5 lines 6-8).  The stilt fibers may be cotton fibers (cotton shoddy as claimed) (see col. 6 lines 10-12).  In the alternative, in the event that Muncrief is found not to teach the claimed cotton shoddy limitation, Davis is relied upon as applied below.

With regard to the claimed product-by-process limitation “clean de-dusted carpet fiber extracted from used carpet harvested by mechanical shearing or mechanical separation processing of chopped pieces of post-consumer recycled and mechanically de-dusted”, the examiner notes that the product being claimed appears to be the same as or obvious over the insulative and stilt fibers taught by Muncrief, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

With regard to the claimed product-by-process limitations “cotton shoddy impregnated with fire resistant chemicals by soaking in fire resistant chemicals so that said cotton shoddy is saturated with fire resistant chemical and dried” (limitation ‘b’), and “said fibers uniformly mixed to distribute the staples of bi-component fibers and fire resistant shoddy within said carpet fiber,” the examiner notes that the product being claimed appears to be the same as or obvious over the product taught by Muncrief, in which case differences in process are not considered to impart patentability.  In this regard, Muncrief teaches that stations ‘20’ can add fire retardant to the batt in the form of a spray or powder, and if desired, the fire retardants can be added to the before or after the web is produced by a card machine ‘9’ (see col. 3 lines 4-59 and Muncrief’s Figure).  The examiner notes that Muncrief shows several points before card machine ‘9,’ at which points the fire retardant would be added to “individual fibers or small groups of fibers” (e.g. at hopper bale-breaker ‘2’), which would result in a structure as claimed (see col. 3 lines 4-59 and Muncrief’s Figure).  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  In the alternative, in the event that the product being claimed (with regard to limitation ‘b’ and lines 1-3 of limitation ‘d’) is found not to be the same as or obvious over Muncrief, Davis is relied upon as applied below.   

With regard to the claimed limitation (d), Muncrief teaches that a uniform web can be obtained (col. 5 lines 29-38).  Muncrief teaches the formation of low density thermal insulation batts (loosely packed batts with insulation capability as claimed) (Abstract).  The examiner notes that Muncrief does not teach or require any compression steps.  Muncrief teaches providing an improved insulation composition which utilizes the short stilt fibers to interconnect and space apart the insulative fibers to define interstitial air pockets intermediate the insulative fibers (see Abstract and col. 1 lines 64-68).  Muncrief further discloses that the binder fibers are softened to adhere and interconnect the stilt fibers and insulative fibers in the batt, wherein “soften” means that the binder fiber begins to lose its hardness and/or melts, including situations where the binder fibers become sticky before melting (Abstract, col. 4 lines 7-31 and col. 5 lines 49-58).  Muncrief teaches that the batt can be cut into short segments, balls, and any other desired shape and dimension (col. 3 lines 60-63).
		
Regarding the claimed percentages, Muncrief teaches that the proportion of an insulative fiber (carpet fibers or cotton shoddy) added to a blender-opener can vary as desired and typically is in the range of 0% to 95% by weight, and the binder fibers are added to blender opener in the proportion in the range of 2 to 80 percent by weight of the insulative fiber (col. 4 

Muncrief teaches that the binder fibers have a softening temperature of at least 130° F, and a preferred melting temperature in the range of 180-450° F (col. 4 lines 43-64).  Muncrief also teaches that a preferred binder fiber is a polyester fiber (col. 4 lines 26-31).

Muncrief does not explicitly disclose that the binder fibers (staples of fibers) are bi-component fibers with a polyester core coated with a low melting polymeric sheath, said low melting polymeric sheath of bi-component polyester staple fiber being selected from modified copolyester, low molecular weight polyethylene, polypropylene, polyolefin or poly(ethylene/vinyl acetate (Poly(E.V.A.) and Poly(EVOH).

However, Davis teaches a non-woven flame retardant barrier comprising a binder and charring fibers (Abstract).  Davis teaches that binders include low-melt binder fibers such as bicomponent polyesters and polyolefins (e.g. a standard low melt polyester bicomponent fiber), and that bicomponent fibers are made having one polymer in a core and another lower melting polymer in a sheath around the core ([0037]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the binder fibers (staples of fibers) of Muncrief with low-melt binder fibers such as bicomponent polyesters and polyolefins, made having one polymer in a core and another lower melting polymer in a sheath around the core, in order to provide binder fibers that can add resiliency to a thermally bonded non-woven flame retardant barrier, and to thermal and sound insulator products made therefrom, as taught by Davis ([0021], [0037] and ([0051]-[0052]).

In the event that the cotton fibers (cotton shoddy) and/or the flame-retardant application process of Muncrief are found to not meet the claimed ‘b’ and ‘d’ (lines 1-3) limitations, Davis also teaches charring fibers that may be chemically treated flame retardant fibers which may be made by penetration of FR chemicals into natural or synthetic fibers, wherein natural fibers may include, for example, bleached cotton, scoured cotton, rayon, kenaf, jute, hemp, silk, flax, wool, cashmere, shoddy, and other fibers, etc ([0025]-[0026]).  Davis teaches that the FR chemicals penetrate into the fibers and distribute evenly throughout the fibers ([0026]).


Muncrief in view of Davis does not explicitly disclose polypropylene fibers, and does not explicitly disclose a batt package having length up to 8 feet, width up to 24 inches and thickness up to 4.5 inches, and a thermal resistance "R" value of 1.4 per inch.

However, Clark teaches core-skin nonwoven materials, which, in embodiments, may have a thermal resistance as measured by an R-value between about 1.25 hr*ft2*° F./Btu and about 2.5 hr*ft2*° F./Btu for a thickness of about 0.5 inches ([0085]-[0086]).  The examiner notes that Clark teaches examples of samples having dimensions in the claimed range ([0163] and Table 2).  Clark also teaches that suitable polymers for use in producing polymer melt fibers may include (among others) polypropylene ([0067]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the batt of Muncrief with polypropylene fibers, with an R-value between about 1.25 hr*ft2*° F./Btu and about 2.5 hr*ft2*° F./Btu for a thickness of about 0.5 inches, and with dimensions such as 15 cm or less, in order to provide materials that enable or enhance insulation with high thermal insulation properties and good acoustic insulating properties for vehicles or high-precision instrumentation, as taught by Clark ([0049], [0067], [0085]-[0086] and Table 2).  

With regard to the claimed Class A fire rating property, the examiner notes that applicant has provided at paragraphs [0017] and [0020] of applicant' s published specification (US 2018/0094763 A1) specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of modified Muncrief discussed herein (as applied to claim 1 and claim 5) is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the batt of modified Muncrief would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the batt taught by modified Muncrief to have the claimed Class A fire rating properties.


Regarding claim 5, Davis teaches that FR additives made from ammonium salts (e.g. mono-ammonium phosphate, diammonium phosphate and ammonium sulfate) are known to be effective ([0026]).  

Regarding claims 7-9, Muncrief teaches low density thermal insulation batts (Abstract). Davis teaches that examples of applications include office partitions and thermal or sound insulators for use in, for example, appliances, automobiles or aircraft ([0051]-[0052]; also [0022] and [0043]).

Regarding claim 14, the examiner notes that claim 14 includes product-by-process limitations.  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, .  	


Response to Arguments

Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  

Contention (1): Applicant contends that the charring fibers taught by Muncrief, Davis and Clark are not harvested from spent carpet fibers by mechanical shearing, and are not composed of mixed cotton, wool, nylon, polyester and polypropylene fibers having varying flame retardant capability and different melting points, and that in fact, the word "mixed" does not appear in either of the Muncrief or Davis references.

Regarding this contention, the examiner notes that Muncrief teaches fibers having lengths overlapping with the claimed range, and Muncrief teaches that “insulative fiber(s) added to blender-opener ‘4’ can be selected from natural fibers like cotton, wool, flax, jute, mohair, silk, ramie, hemp and asbestos or from synthetic fibers like rayon, acetate, nylon, polyester, polyenes, acrylics, vinyons, kevlar or other monoacrylic, acrylic, or polyamide fibers” (cols. 3-4 lines 64-1).  Muncrief also teaches blending binder fibers with insulative fibers (col. 2 lines 17-20).  The examiner also notes that the disclosed fiber materials would vary in flame retardant capability and would have different melting points as claimed.  Thus, in the examiner’s view, the claimed structure would be present in the composite of modified Muncrief.


Contention (2): Applicant contends that the applied reference combination of Muncrief in view of Davis and Clark et al. does not disclose or suggest a rigid bonded thermal insulation fiber composite batt package having length up to 8 feet, width up to 24 inches and thickness up to 4.5 inches, a thermal resistance "R" value of 1.4 per inch thereof and, significantly, a Class A fire rating under ASTM E84.

Regarding this contention, the examiner notes that Clark teaches core-skin nonwoven materials that may have a thermal resistance as measured by an R-value between about 1.25 hr*ft2*° F./Btu and about 2.5 hr*ft2*° F./Btu ([0085]-[0086] and claim 14).  Clark teaches examples of samples having dimensions in the claimed range, such as a length of 15 cm (0.5 feet), a width of 15 cm (5.9 inches) and a height of 1.5 cm (0.6 inches) ([0163] and Table 2).  Clark further teaches that an in situ core/skin nonwoven material may, for example, have a caliper of about 0.5 cm to about 3 cm (about 0.2 to 1.2 inches) ([0118] or [0064]).  In an embodiment, Clark teaches the disclosed R-value range as corresponding to a thickness of 0.5 inches, but the examiner notes that Clark does not limit the disclosed R-value range as applying only to this thickness (e.g. see [0179] and Table 10; also [0086] and claims 14 and 24).  
With regard to the claimed limitation of a Class A fire rating, the examiner notes that modified Muncrief teaches use of the same types of fire retardants claimed by applicant, as well as the same types, compositions (amounts) and configurations of fibers disclosed by Applicant. Thus, the examiner's position is that the batt of modified Muncrief would have the claimed property, absent an objective showing to the contrary.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789      
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789